{¶ 33} I agree that whether Dr. Sibai is unwilling to testify on the plaintiffs behalf, which is not affirmatively shown on this record, is immaterial. The issue, instead, is whether the testimony in Dr. Sibai's deposition is evidence that is admissible for the purpose for which plaintiff would offer it at trial. That purpose would be to prove negligence and proximate cause. Dr. Sibai's reluctance to frame his opinions in these precise terms is not fatal to the plaintiffs case at this stage, so long as in their substance Dr. Sibai's opinions, construed most strongly in plaintiffs favor, constitute "specific facts showing that there is a genuine issue for trial." Dresher v. Burt (1996), 75 Ohio St.3d 280,293, 662 N.E.2d 264. For the reasons that Judge Wolff has explained, I agree that plaintiff satisfied that burden by relying on Dr. Sibai's testimony.